Citation Nr: 1717745	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  09-41 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an initial compensable rating for left hip degenerative joint disease, limitation of adduction (previously degenerative joint disease), prior to November 30, 2016.

2. Entitlement to an initial compensable rating for left hip degenerative joint disease, limitation of adduction (previously degenerative joint disease), on or after November 30, 2016.

3. Entitlement to an initial compensable rating for left hip degenerative joint disease, limitation of flexion (previously degenerative joint disease).

4. Entitlement to an initial compensable rating for left hip degenerative joint disease, limitation of extension (previously degenerative joint disease).


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to November 2007.

These matters come before the Board of Veterans' Appeals (Board) from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. Jurisdiction of the matter has since been transferred to the RO in Houston, Texas.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in April 2010. A transcript of the hearing was prepared and associated with the claims file. The Veteran also participated in a hearing before a Decision Review Officer in September 2009. A transcript of that hearing is also associated with the claims file.

The Board remanded this matter in May 2012 and September 2016 for additional development. In consideration of the appeal, the Board is satisfied there was substantial compliance with the remand directives and will proceed with review. Stegall v. West, 11 Vet. App. 268 (1998).

A Rating Decision, issued by the RO in January 2017, granted the Veteran a 10 percent rating, on or after November 30, 2016, for left hip degenerative joint disease based on limitation of adduction and the Veteran's inability to cross his legs. The noncompensable rating was continued prior to November 30, 2016. The Rating Decision also granted service connection at a noncompensable rate for left hip degenerative joint disease, limitation of flexion and left hip degenerative joint disease, limitation of extension. A January 2017 Supplemental Statement of the Case (SSOC) continued the aforementioned staged rating. 


FINDINGS OF FACT

1. Prior to November 30, 2016, the Veteran was able to cross his legs and had internal rotation of the left hip to 35 degrees and external rotation of the left hip to 60 degrees.

2. On or after November 30, 2016, the Veteran had left hip abduction to 20 degrees.

3. The Veteran has left hip flexion to 70 degrees.

4. The Veteran has left hip extension to 10 degrees.


CONCLUSIONS OF LAW

1. The criteria for an initial compensable rating for left hip degenerative joint disease, limitation of adduction (previously left hip degenerative joint disease), prior to November 30, 2016, have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5253 (2016).

2. The criteria for an initial rating in excess of 10 percent for left hip degenerative joint disease, limitation of adduction (previously left hip degenerative joint disease), on or after November 30, 2016, have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5253 (2016).

3. The criteria for a 10 percent rating for left hip degenerative joint disease based on painful motion, limitation of flexion (previously left hip degenerative joint disease), have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5252 (2016).

4. The criteria for an initial compensable rating for left hip degenerative joint disease, limitation of extension (previously left hip degenerative joint disease), have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5251 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Additionally, the Board finds there has been substantial compliance with its September 2016 remand directives. The Veteran was given a new examination in November 2016. This examination was in compliance with Correia v. McDonald, testing pain on both active and passive motion, weight bearing and nonweight bearing, and the range of the opposite, undamaged joint. Correia v. McDonald, 28 Vet. App. 158 (2016).

Based on the foregoing, the Board finds the RO substantially complied with the mandates of the remand, and no further remand is necessary. Stegall, 11 Vet. App at 268. Therefore, the Board will proceed to review and decide the claims based on the evidence of record. The claims were readjudicated in January 2017.

II. Increased Ratings
	(a) Increased Ratings, Generally	

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Reasonable doubt as to the degree of the disability will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire appeal period from the initial assignment of the disability rating to the present time. See Fenderson v. West, 12 Vet. App. 119 (1999). While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is the primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). 

When evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, swelling, incoordination, or pain on movement under 38 C.F.R. §§ 4.40 and 4.45. See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. See id. Additionally, painful motion is an important factor of disability, and joints that are actually painful, unstable, or misaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59. Although pain may cause functional loss, pain itself does not constitute functional loss; functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain. 38 C.F.R. § 4.40; see Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).

Pyramiding, that is, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability. 38 C.F.R. § 4.14 (2015). However, it is possible for a Veteran to have separate and distinct manifestations from the same injury, which would permit rating under several diagnostic codes. The critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Court has held that, in determining the present level of a disability for an increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Hyphenated diagnostic codes signify that the rating for a service-connected disability is based upon how another disability would be rated. 38 C.F.R. § 4.27. The diagnostic code for the service-connected disability is after the hyphen. Here, the Veteran's left hip disabilities due to degenerative joint disease are rated based on limitation of motion under the appropriate code.

Full hip range of motion is defined as 0 to 125 degrees hip flexion and 0 to 45 degrees hip abduction. See 38 C.F.R. § 4.71, Plate II.

(b) Increased Rating, Limitation of Adduction

Diagnostic Code 5253 governs impairment of the thigh, and awards a 10 percent rating for limitation of rotation of, cannot toe-out more than 15 degrees, the affected leg, or when adduction is limited such that legs cannot be crossed. 38 C.F.R. § 4.71a, Diagnostic Code 5253. A 20 percent rating is assigned for limitation of abduction of, motion lost beyond 10 degrees. Id. 


(i) Prior to November 30, 2016

Prior to November 30, 2016, the Veteran had VA examinations in January 2008 and November 2014.  At the January 2008 examination, the examiner found no evidence of painful motion or functional limitation.  At the November 2014 examination, the examiner indicated the Veteran had external rotation to 60 degrees and internal rotation to 35 degrees. The examiner also indicated the Veteran had a limitation of abduction to 45 degrees. Furthermore, the examiner found the Veteran was able to cross his legs. As evidenced above, prior to November 30, 2016, the Veteran did not meet the qualifications for a 10 percent rating under Diagnostic Code 5253.

(ii) On or After November 30, 2016

At a VA examination on November 30, 2016, the examiner indicated the Veteran had a limitation of abduction to 45 degrees. To qualify for a 20 percent rating under Diagnostic Code 5253, the Veteran's limitation of abduction must be beyond 10 degrees. Because the record does not indicate the Veteran has a limitation of abduction beyond 10 degrees, a rating in excess of 10 percent is not warranted. 

(c) Increased Rating, Limitation of Flexion

Diagnostic Code 5252 governs limitation of flexion of the thigh, and awards a 10 percent rating for flexion that is limited to 45 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5252. A 20 percent disability rating is assigned where flexion is limited to 30 degrees; a 30 percent disability rating is assigned where flexion is limited to 20 degrees; and a 40 percent disability rating is assigned where flexion is limited to 10 degrees. Id.

To qualify for a compensable rating for limitation of flexion based on functional limitation, the Veteran must have, at minimum, flexion limited to 45 degrees. At the most recent VA examination in November 2016, the examiner indicated the Veteran's flexion was limited to 70 degrees. As a result, the Veteran does not meet the requirements based on functional limitation under Diagnostic Code 5252. 

The Board has considered the provisions of 38 C.F.R. § 4.59, which states that a claimant is entitled to the minimum compensable rating for the joint for painful motion.  However, the Veteran is in receipt of a 10 percent rating for limitation of adduction under Diagnostic Code 5253.  Thus, granting an additional compensable rating under Diagnostic Code 5252 based on the same painful motion would constitute pyramiding.  The November 2016 examiner specifically concluded that while pain was found on examination, it did not result in or cause functional impairment.  Therefore, a separate 10 percent rating for limitation of flexion is not warranted.

(d) Increased Rating, Limitation of Extension

Diagnostic Code 5251 governs limitation of extension of the thigh, and awards a 10 percent rating, the maximum under this code, for extension limited to five degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5251. 

At the Veteran's most recent VA examination in November 2016, the examiner indicated the Veteran had extension of his left hip to 10 degrees. The Veteran does not meet the functional impairment requirements for a rating of 10 percent under Diagnostic Code 5251. The Veteran also cannot be awarded a rating on the bases of functional loss due to weakness, fatigability, swelling, incoordination, or pain on movement because, as noted above, the agency of original jurisdiction granted a 10 percent rating under Diagnostic Code 5253 for painful motion of the left hip. Granting an additional rating under Diagnostic Code 5251 based on the same painful motion would constitute pyramiding.

In conclusion, based on the foregoing, and following a review of the relevant evidence of record, the Board concludes that the preponderance of the evidence is against the Veteran's claim for initial evaluations higher than those assigned by the agency of original jurisdiction.  As the preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
ORDER

Entitlement to an initial compensable rating for left hip degenerative joint disease, limitation of adduction (previously let hip degenerative joint disease), prior to November 30, 2016, is denied.

Entitlement to an initial rating in excess of 10 percent for left hip degenerative joint disease, limitation of adduction (previously left hip degenerative joint disease), on or after November 30, 2016, is denied.

Entitlement to an initial compensable rating for left hip degenerative joint disease, limitation of flexion (previously left hip degenerative joint disease), is denied.

Entitlement to an initial compensable rating for left hip degenerative joint disease, limitation of extension (previously left hip degenerative joint disease), is denied.



____________________________________________
A. P. SIMPSON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


